   Case: 1:19-cr-00049-MRB Doc #: 10 Filed: 05/01/19 Page: 1 of 12 PAGEID #: 29
                                                                                           -:·;1   ·-r;
                                                                             f;!c:·J ,\ r\.:
                                                                              ::'L~·
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                                                          ~."!~t~t:\.1_J            r ~   1"')·5')
                                                                                "'     l      :    I "    t...•   c'..
                                 WESTERN DIVISION

 UNITED STATES OF AMERICA,                             CASE NO.       11·:1 ·9 cR 0 4 9
                                                          JUDGE     J. BARRETT
                        Plaintiff,
                                                       INDICTMENT
                      v.
                                                       18 u.s.c. § 1344
 DANIEL B. SEIFU (1),                                  18 u.s.c. § 1349
 CHRISTOPHER DEVEAUX (2),                              18 u.s.c. §2
     a/k/a "New York,"
 CALEB SEIFU (3),
                                                       \r-v..s.c.3 , 343
 TIMOTHY McCANDLESS (4),
 JOLLY ATA PEPPER (5),
 JOHWANDA LEARY (6),
 AHADUAB BEGASHAW (7), and
 JEREMY ANDERSON (8),

                        Defend ants.


THE GRAND JURY CHARGES THAT:


                                       INTRODUCTION

       At all times relevant to this Indictment:

       1.      The defendants, DANIEL B. SEIFU, CHRISTOPHER DEVEAUX, a/k/a "New

York", CALEB SEIFU, JOHWANDA LEARY, TIMOTHY McCANDLESS, AHADUAB

BEGASHAW, and JEREMY ANDERSON resided in Cincinnati, Ohio, within the Southern

District of Ohio.

       2.      The defendant, JOLLY ATA PEPPER, resided in North Dakota.

       3.      The General Electric Credit Union is a financial institution whose deposits are

insured by the National Credit Union Association.

                                                   1
   Case: 1:19-cr-00049-MRB Doc #: 10 Filed: 05/01/19 Page: 2 of 12 PAGEID #: 30




        4.      The Kemba Credit Union is a financial institution whose deposits are insured by

the National Credit Union Association.

        5.      The Wright Patterson Credit Union is a financial institution whose deposits are

insured by the National Credit Union Association.

        6.      The Credit Acceptance Corporation is a privately operated Michigan-based

corporation that provides loans for the purchase of automobiles.

        7.      Westlake Financial Services is a finance company headquartered in California.

        8.      JPMorgan Chase is a financial institution whose deposits are insured by the Federal

Deposit Insurance Corporation.

        9.      An "equity title" is a type of automobile title issued by a court. Generally, a person

seeking an equity title appears in a court of proper jurisdiction and claims that the title for an

automobile that was purchased by that individual has not been produced by the seller and the

individual seeks for the court to grant him a title for the vehicle in question.

        10.    A "salvage title" is a title for an automobile that is obtained as a result of the

condition of the vehicle. It is not legal to operate a salvage branded vehicle on the road. Most

states, including Ohio, will not issue any registration for such a vehicle. Most commonly, salvage

titles are awarded due to collision that results in significant damage to the vehicle that the insurance

company deems not worth the cost of repairs. Sometimes salvage titles also are awarded when

there is not any obvious damage to the exterior of the car, but the car may have been involved in a

flood, causing electrical and/or mechanical issues. Finally, many states, including Ohio, have

laws requiring that vehicles sold out of law enforcement impound be branded as salvage, even if

there is not anything wrong with the car. The purpose in Ohio is to require the car be submitted


                                                   2
   Case: 1:19-cr-00049-MRB Doc #: 10 Filed: 05/01/19 Page: 3 of 12 PAGEID #: 31




for inspection by Ohio State Highway Patrol. This inspection gives law enforcement a second

chance to recover a stolen vehicle that may not have been entered as such at the time it was

impounded by a local jurisdiction.

       11.     "Previously Salvaged" is a type of title issued when a certified mechanic signs off

on the rebuild of a salvaged vehicle. This designation is synonymous with Ohio's Rebuilt Salvage

brand. A Rebuilt Salvage vehicle can be legally operated on the road and is eligible to have

registration issued to it. They are generally deemed to be less valuable than non-salvaged vehicles

of the same year/make/model and mileage.

                                       COUNT 1
                    (Conspiracy to Commit Wire Fraud and Bank Fraud)


       12.     Paragraphs 1-11 are fully incorporated as if fully restated herein.

       13.     Beginning on or about August until June 17, 2016, and continuing up to and

including the dates of the Indictment, the exact dates being unknown, within the Southern District

of Ohio and elsewhere, the defendants, DANIEL B. SEIFU, CHRISTOPHER DEVEAUX,

a/k/a "New York", CALEB SEIFU, TIMOTHY McCANDLESS, JOLLY ATA PEPPER,

JOHWANDA LEARY, AHADUAB BEGASHAW, and JEREMY ANDERSON (collectively

"the defendants") did knowingly and intentionally conspire and agree with others known and

unknown to the Grand Jury to commit the following offense:

       a. Wire fraud, that is, to devise and intend to devise a scheme to defraud and for obtaining

money and property by means of materially false and fraudulent pretenses, representations and

promises and for the purpose of executing and attempting to execute the scheme and artifice did

knowingly transmit, and cause to be transmitted, by means of wire communication in interstate


                                                 3
   Case: 1:19-cr-00049-MRB Doc #: 10 Filed: 05/01/19 Page: 4 of 12 PAGEID #: 32




commerce, certain writings, signs, signals and sounds, in violation of 18 U.S.C. § 1343; and

       b. bank fraud, that is, knowingly executing or attempting to execute a scheme and artifice

to defraud federally insured financial institutions, and to obtain moneys, funds, credits, assets,

and other property owned by or under the custody and control of federally insured financial

institutions, by means which of materially false or fraudulent, pretenses, presentations, or

promises, in violation of 18 U.S.C. § 1344.

                             Purpose and Object of the Conspiracy

       14.     A purpose and object of the conspiracy was for the defendants and other members

of the conspiracy to obtain money and property from various financial institutions through

fraudulent car loan applications.

                                       Manner and Means

               The manner and means by which the defendants, and others known and unknown

to the Grand Jury sought to accomplish the object of the conspiracy, included the following:

       15.     Defendants DANIEL B. SEIFU, CALEB SEIFU, AHADUAB BEGASHAW,

and TIMOTHY McCANDLESS owned and/or had access to car dealerships, to include Conquer

Auto, located at 2350 Reading Road, Cincinnati, Ohio, Mega Auto Sales located at 7310 Vine

Street, Cincinnati, Ohio, 513 Motors located at 5140 Dixie Highway, Fairfield, Ohio, Dreams

Motors located at 6014 Hamilton Ave Cincinnati, Ohio, 3A Auto Sales located at 7310 Vine Street,

Cincinnati, Ohio, and D28 Motors located at 429 S. Limestone Street in Springfield, Ohio.

       16.     Defendants     DANIEL      B.    SEIFU,     CALEB       SEIFU,     and   TIMOTHY

McCANDLESS would use that access to buy and sell automobiles.

       17.     Defendant TIMOTHY McCANDLESS would resell a vehicle knowing that he


                                                  4
   Case: 1:19-cr-00049-MRB Doc #: 10 Filed: 05/01/19 Page: 5 of 12 PAGEID #: 33




did not have proper lawful title to that vehicle and that the vehicle had been previously sold to

another person.

        18.    The defendants obtained vehicles without proper titles or with fraudulent titles in

multiple ways. For example, using the name 513 Motors and others, in conjunction with JOLLY

ATA PEPPER, defendants DANIEL B. SEIFU, CALEB SEIFU, and TIMOTHY

McCANDLESS, were able circumvent to the inspection process and fraudulently obtain multiple,

previously salvaged automobile titles when needed, by submitting automobiles that were wrecked

and had a "salvage" car title to defendant JOLLY ATA PEPPER in North Dakota to be inspected

and repaired. Defendant JOLLY ATA PEPPER would then falsely return a car title for that

vehicle claiming that the vehicle had been repaired when in fact it had not and knowing that the

inspection of the vehicle by defendant JOLLY ATA PEPPER was fictitious.

       19.     Defendants, DANIEL B. SEIFU and AHADUAB BEGASHAW also would

obtain fraudulent equity titles from the Hamilton County Court of Common Pleas, claiming that

they had purchased vehicles and not received proper title, knowing that the title to that vehicle was

in fact available but that the title that they possessed did not permit the defendants to sell the

vehicle in question as anything other than a salvage vehicle.

       20.     Defendants DANIEL B. SEIFU, CHRISTOPHER DEVEAUX, a/k/a "New

York", and CALEB SEIFU then recruited individuals, such as defendant JEREMY

ANDERSON, looking to purchase automobiles.

       21.     Defendants DANIEL B. SEIFU and CHRISTOPHER DEVEAUX, a/k/a "New

York" would provide the automobiles that would be purchased.

       22.     The buyers would apply for loans on automobiles sold at inflated prices that did not


                                                 5
   Case: 1:19-cr-00049-MRB Doc #: 10 Filed: 05/01/19 Page: 6 of 12 PAGEID #: 34




reflect the true value of the vehicle. If the buyers were unable to secure loans from lending

institutions due to lack of credit or employment, defendants, DANIEL B. SEIFU,

CHRISTOPHER DEVEAUX, a/k/a "New York", CALEB SEIFU, and TIMOTHY

McCANDLESS would provide false employment records. Many of these buyers were not aware

that fraudulent employment records were included in the loan applications. Defendants, DANIEL

B. SEIFU and CHRISTOPHER DEVEAUX, a/k/a "New York," also provided fraudulent

documentation as to the source of reported down payment records including providing the cash for

the down payment to the buyer, in order for the buyers to obtain automobile loans.

       23.     Defendants DANIEL B. SEIFU, CALEB SEIFU, JOLLY ATA PEPPER, and

TIMOTHY McCANDLESS would provide false documentation to the victim lending institutions

about the condition of the cars being sold, creating an over valuation of the vehicles in question.

       24.     Once the loan application was signed by the recruited buyer, the defendant,

DANIEL B. SEIFU, would then submit the loan application along with the fictitious payment

records to lending institutions, to wit: Kemba Credit Union, General Electric Credit Union,

Westlake Financial Services, Wright Patterson Credit Union, JPMorgan Chase, and Credit

Acceptance Corporation, a private loan company, based in the State of Michigan, to secure the

automobile loan at an inflated value of the vehicle.

       25.     If the lending institutions refused to approve any loan applied for by defendant

DANIEL B. SEIFU as the listed seller, defendant DANIEL B. SEIFU would use another

dealership not associated with his name to secure fictitious loans using the same scheme and

artifice of false loan documentation.

       26.     Defendant DANIEL B. SEIFU would then access the account of Conquer Auto to


                                                 6
   Case: 1:19-cr-00049-MRB Doc #: 10 Filed: 05/01/19 Page: 7 of 12 PAGEID #: 35




deposit the sales money as payment for the sale of those automobiles and then collect a fee back

from the dealership.

        27.     Once the car loans was obtained, the buyers, in many cases, would cease making

payments on the vehicles and the car loan would go into default.

        28.    Due to the large percentage of loan defaults involving automobiles sold by

defendant DANIEL B. SEIFU, the victim lenders began refusing to issue payment to the auto

dealerships in question until they received several months of payments on the respect car loan.

Defendant DANIEL B. SEIFU then began applying payments to a few of these loans to make it

appear to the lending institution that the buyer was legitimate and had the ability to pay for the car.

Once these payments were made, the lending institution would then provide the full amount of the

car loan to the respective dealership.

       29.     Defendants DANIEL B. SEIFU, CALEB SEIFU, TIMOTHY McCANDLESS,

and AHADUAB BEG ASHAW would change the names of the automobile dealerships

periodically to prevent the victim lending institutions from knowing the true owners of the car

dealerships and to thus keep the scheme going.

       30.     Defendants DANIEL B. SEIFU, CHRISTOPHER DEVEAUX, a/k/a "New

York", CALEB SEIFU, JOHWANDA LEARY, TIMOTHY McCANDLESS, and

AHADUAB BEGASHAW would use a bank account from Woodforest National Bank to receive

and disperse moneys obtained from these sales to the recruited customers.

       All in violation of Title 18, United States Code, Section 1349.




                                                  7
       Case: 1:19-cr-00049-MRB Doc #: 10 Filed: 05/01/19 Page: 8 of 12 PAGEID #: 36




                                              COUNTS2-8
                                              (Wire Fraud)

              31.   The preceding paragraphs 1 through 30 are fully incorporated as if fully restated

    herein.

              32.   On or about the dates listed below, in the Southern District of Ohio and elsewhere,

    the defendants, DANIEL B. SEIFU, CHRISTOPHER DEVEAUX, a/k/a "New York",

    CALEB SEIFU, TIMOTHY McCANDLESS, JOLLY ATA PEPPER, JOHWANDA

    LEARY, AHADUAB BEGASHA W, and JEREMY ANDERSON, devised and intended to

    devise a scheme and artifice to defraud and to obtain money and property by means of materially

    false and fraudulent pretenses, representations, and promises, which scheme is described above,

    and for the purpose of executing and attempting to execute the aforementioned scheme and artifice

    to defraud, on the dates listed below, did knowingly cause to be transmitted by means of wire

    communications in interstate commerce the fo llowing signals and sounds, each of which

    constitutes a separate count of this Indictment:



Count         Date (on or about)                           Wire Transmissions

2             August 13, 2016      Loan application electronically submitted to Credit Acceptance
                                   Corporation

3             September 13, 2016 Loan application electronically submitted to Credit Acceptance
                                 Corporation

4             November 11 , 2016   Loan application electronically submitted to Westlake Financial
                                   Services

5             December 22, 20 16   Loan application electronically submitted to Credit Acceptance
                                   Corporation



                                                       8
       Case: 1:19-cr-00049-MRB Doc #: 10 Filed: 05/01/19 Page: 9 of 12 PAGEID #: 37




Count         Date (on or about)                            Wire Transmissions

6             December 28, 2016     Loan application electronically submitted to Credit Acceptance
                                    Corporation

7             February 7, 2017      Loan application electronically submitted to Credit Acceptance
                                    Corporation

8             February 14, 2017     Loan application electronically submitted to Credit Acceptance
                                    Corporation



                    All in violation of Title 18, United States Code, Sections 1343 and 2.

                                                 Counts 9-22
                                                (Bank Fraud)

              33.     The preceding paragraphs 1 through 30 are fully incorporated as if fully restated

    herein.

              34.     On or about the dates listed below, each of which constitutes a separate count of

    this Indictment, in the Southern District of Ohio and elsewhere, the defendants, DANIEL B.

    SEIFU, CHRISTOPHER DEVEAUX, a/k/a "New York", CALEB SEIFU, TIMOTHY

    McCANDLESS, JOLLY ATA PEPPER, JOHWANDA LEARY, AHADUAB BEGASHAW,

    and JEREMY ANDERSON, knowingly executed, and attempted to execute, a scheme and

    artifice to defraud a financial institution and to obtain moneys, funds, credits, assets, and other

    property owned by and under the custody and control of a financial institution, by means of

    materially false and fraudulent pretenses, representations, and promises:




                                                      9
     Case: 1:19-cr-00049-MRB Doc #: 10 Filed: 05/01/19 Page: 10 of 12 PAGEID #: 38




Count    Date (on or about)                            Act in Execution

9        June 17, 2016        Loan application submitted to KEMBA Credit Union

10       July 1,2016          Loan application submitted to General Electric Credit Union

11       August 24, 2016      Loan application submitted to General Electric Credit Union

12       January 17, 2017     Loan application submitted to KEMBA Credit Union

13       February 8, 2017     Loan application submitted to KEMBA Credit Union

14       February 27, 2017    Loan application submitted to Wright Patterson Credit Union

15       March 17, 2017       Loan application submitted to Wright Patterson Credit Union

16       September 8, 2017    Loan application submitted to KEMBA Credit Union

17       September 18, 2017   Loan application submitted to KEMBA Credit Union

18       September 21, 2017   Loan application submitted to KEMBA Credit Union

19       October 17, 2017     Loan application submitted to KEMBA Credit Union

20       October 20, 2017     Loan application submitted to Wright Patterson Credit Union

21       October 25, 2017     Loan application submitted to KEMBA Credit Union

22       August 13, 2018      Loan Application submitted to JPMorgan Chase



             All in violation of Title 18, United States Code, Sections 1344 and 2.




                                               10
   Case: 1:19-cr-00049-MRB Doc #: 10 Filed: 05/01/19 Page: 11 of 12 PAGEID #: 39




                                 FORFEITURE ALLEGATION

        The allegations contained in Counts 1 through 22 of this Indictment are hereby re-alleged

and incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C.

§ 981(a)(l)(C) and 28 U.S.C. § 246l(c). Upon conviction of the offenses in violation of 18 U.S.C.

§§ 1343,1349, and 2 set forth in Counts 1through22 of this Indictment, the defendants, DANIEL

B. SEIFU, CHRISTOPHER DEVEAUX, a/k/a "New York", CALEB SEIFU, TIMOTHY

McCANDLESS, JOLLY ATA PEPPER, JOHWANDA LEARY, AHADUAB BEGASHAW,

and JEREMY ANDERSON, shall forfeit to the United States, pursuant to 18 U.S.C. §

981(a)(l)(C) and 28 U.S.C. § 246l(c), any property, real or personal, which constitutes or is

derived from proceeds traceable to the offenses, including but not limited to, a sum of money equal

to the amount of proceeds, the defendants, DANIEL B. SEIFU, CHRISTOPHER DEVEAUX,

a/k/a "New York", CALEB SEIFU, TIMOTHY McCANDLESS, JOLLY ATA PEPPER,

JOHWANDA LEARY, AHADUAB BEGASHAW, and JEREMY ANDERSON, obtained as

a result of the offenses.

        If any of the property described above, as a result of any act or omission of the defendant:

        a.      cannot be located upon the exercise of due diligence;

        b.      has been transferred or sold to, or deposited with, a third party;

        c.      has been placed beyond the jurisdiction of the court;

        d.      has been substantially diminished in value; or

        e.      has been commingled with other property which cannot be divided without

                difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant to 21 U.S.C.


                                                  11
  Case: 1:19-cr-00049-MRB Doc #: 10 Filed: 05/01/19 Page: 12 of 12 PAGEID #: 40




§ 853(p), as incorporated by 28 U.S.C. § 2461(c).

       All pursuant to 18 U.S.C. § 981(a)(l)(C) and 28 U.S.C. § 2461(c).

                                                        A TRUE BILL.




              .OAKLEY
              UNITED STATE




                                              12
